— Judgment, Supreme Court, New York County, dated August 4, 1976, convicting defendant of murder in the second degree and robbery in the first degree, and sentencing him to concurrent terms of imprisonment of 25 years to life and IVi to 15 years, is affirmed. We note that CPL 200.20 (subd 2, par [b]) authorizes joinder of offenses where "such offenses, or the criminal transactions underlying them, are of such nature that either proof of the first offense would be material and admissible as evidence in chief upon trial of the second, or proof of the second would be material and admissible as evidence in chief upon a trial of the first” (emphasis added). Concur — Kupferman, J. P., Lane, Markewich and Silver-man, JJ.